DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/JP2019/030254 filed 08/01/2019 which further claims foreign priority to JP 2018-163363 filed 08/31/2018.

Response to Arguments
The cancelation of claim 6 is noted.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 06/13/22 and the Remarks presented in the Interview of 05/13/22, with respect to the 35 USC 112 rejection of claims 1-5 and 7-10 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 06/13/22 and the Remarks presented in the Interview of 05/13/22, with respect to the 35 USC 101 rejection of claim 10 have been fully considered and are persuasive.  The 35 USC 101 rejection of this claim has been withdrawn since amendments remedy the previous issues.  In particular, the claim has been amended to explicitly recite that the method of the invention is performed by a processor which therefore at least integrates the steps into a practical application of computer graphics processing/image analysis and thus is sufficient to amount to more than just any abstract idea itself.  Thus, the claim is sufficient under 35 USC 101.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance. 

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 10, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of collating a first image for matching and a second image for matching when an object is determined to be divided along with displaying an image to contain the object of the same type in the first image for matching based on the result of the collation.
In reference to claims 2-5 and 7-9, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/30/22